Dear Madames:
You have requested an opinion from our office concerning the implementation of sick leave for school teachers as set forth in LSA-R.S. 17:1201 — 1202 and as discussed in Attorney General Opinion Number 90-354.  Your issue as stated:
     "Is a School Board that adopted a policy in accordance with the Guste opinion legally obligated to pay teachers whose salaries were docked during the period that the School Board adopted the policy (June 25, 1991) and issuance of the revised opinion (April 13, 1992)?"
It is our office's opinion that if the School Board's Policy granted extended sick leave to a teacher pursuant to LSA-R.S.17:1201-1202, then payments required by those statutes must be made.  However, if leave granted a teacher at issue is properly classified as leave without pay pursuant to LSA-R.S. 17:1186, then payments are not required.
Opinion Number 90-354 states the following in pertinent part:
     1.  A teacher is allowed to take a minimum of ten (10) days of sick leave per year and any sick leave he or she has accumulated.
     2.  A school board may grant additional sick leave to a teacher subject only to the deduction of the cost of a substitute teacher as long as prior approval was given by the school board.  If prior approval was not obtained, then such compensation would be a prohibited donation of public funds, a violation of the Louisiana Constitution Article VII, Section 14 (1974).
As alluded to in Opinion Number 92-221(A), our office is no longer of the opinion that payment to a teacher when he or she is ill and has exhausted the minimum 10 (ten) days allowed by law or any sick leave accumulated is a prohibited donation of public funds, a violation of the Louisiana Constitution ArticleVII, Section 14(1974).
Therefore, the St. James Parish School Board has a legal obligation to reimburse teachers who took leave that was properly characterized as extended sick leave during the period of time between June 25, 1991 and the issuance of revised Opinion Number 90-354(A) which was published on April 13, 1992.
The Attorney General's Office merely interprets the law.  Our opinions are persuasive only and are not binding.  (Attorney General Opinion Number 89-111).
I hope this opinion sufficiently addresses your concerns.  If I can be of further assistance, please let me know.
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pab 0080p